      Case 3:18-cv-00081-BRW Document 85 Filed 03/11/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MITCHELL KIEFFER and
MICHELLE KIEFFER                                          PLAINTIFFS

v.                       No. 3:18-cv-81-DPM

MARTEN TRANSPORT LTD. and
STEPHEN JACK ANDERSON                                    DEFENDANTS

                               ORDER
     The Clerk of Court has informed me that all parties did not waive
the conflict I identified, Doc. 84. I therefore recuse. The Clerk must
reassign this case at random by chip exchange.
     So Ordered.



                                                     V
                                 D .P. Marshall Jr.
                                 United States District Judge

                                   JI ~ )..,Q~I
